Title: To James Madison from Fulwar Skipwith, 30 March 1807
From: Skipwith, Fulwar
To: Madison, James



Sir
Paris, March. 30. 1807

 I have the honor to accompany this with copies of all the correspondence between Genl. Armstrong & myself, in relation to Prisoners, & to Prize Cases; this Correspondence I conceive may be useful in shewing the causes & circumstances, which first induced the General to make certain appropriations of public money to those two objects; he, doubtless, has furnished you with his reasons for discontinuing any farther Supplies.
Though I do not consider that the business of Prisoners (with which, however, I have had some trouble & continue to have incessant applications) comes within the sphere of my public duties, yet motives of humanity, and my sense of the obligations of our Country to her Citizens thus Situated, induce me to state that a considerable portion of them, known to the British Government as Citizens of the U. S., are not allowed to participate of the bounty of that Government, who do make a certain allowance to their subjects Confined as prisoners of war in France, notwithstanding the principle adopted between those Powers, since the commencement of the present war, of each maintaining their own prisoners.
I shall very shortly furnish your Department with a statement, in supplement to the one forwarded under cover of my letter to you of the 21st. of Decr., of Prisoners in this Country claiming the protection of the U. S.  I have the honor to be with great consideration Sir Your Mo. Ob. Servt.

Fulwar Skipwith

